Exhibit 10.10
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (the “Agreement”) is entered into as of
December 27, 2009 by and between MEDCO HEALTH SERVICES, INC., a Delaware
corporation (“Assignee”), and MEDCO HEALTH SOLUTIONS, INC., a Delaware
corporation (“Assignor”).
WHEREAS, Assignor is a party to an Employment Agreement dated February 10, 2009
with DAVID B. SNOW JR., relating to services provided by such party to Assignor
and its subsidiaries (the “Employment Agreement”) and
WHEREAS, Assignor and Assignee have agreed that Assignor shall assign to
Assignee its rights and obligations under the Employment Agreement, and Assignee
shall assume the obligations of Assignor under the Employment Agreement.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:
1. Assignment. As of the Effective Date, Assignor hereby transfers, conveys and
assigns to Assignee, and Assignee hereby accepts from Assignor, all of
Assignor’s right, title and interest in and to the Employment Agreement
subsisting as of and after the Effective Date. The “Effective Date” shall mean
the date hereof.
2. Assumption. As of the Effective Date, Assignee hereby assumes and agrees to
observe and perform all of the duties, obligations, terms, provisions and
covenants of Assignor under the Employment Agreement arising or accruing as of
and after the Effective Date to the same extent and in the same manner that the
Assignor would be required to perform if no assignment had taken place.
3. Retention of Certain Rights and Obligations. For clarity, Assignor retains
all rights and obligations under the Employment Agreement arising or accruing
prior to the Effective Date.
4. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws (other than the conflict of law rules) of the State of New York.
5. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall, taken
together, be considered one and the same agreement, it being understood that all
parties need not sign the same counterpart.

 

 



--------------------------------------------------------------------------------



 



6. Entire Agreement. This Agreement constitutes the whole and only agreement
between the parties relating to the transactions contemplated hereby and
supersedes and extinguishes any prior drafts, agreements, undertakings,
representations, warranties and arrangements of any nature whatsoever, whether
or not in writing, relating hereto.
7. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective successors, legal
representatives and assigns. Nothing in this Agreement, expressed or implied, is
intended to confer on any person other than the parties hereto, and their
respective successors, legal representatives and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
8. Waiver. No failure to exercise, nor any delay in exercising, on the part of
any party hereto any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise thereof or the exercise of any other right or
remedy. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law.
[remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

         
ASSIGNOR:
  ASSIGNEE:
MEDCO HEALTH SOLUTIONS, INC.
  MEDCO HEALTH SERVICES, INC.
 
        By: 
/s/ Thomas M. Moriarty
  By:  /s/ Karin Princivalle  
 
       
Thomas M. Moriarty
    Karin Princivalle  
Senior Vice President/General Counsel
    Senior Vice President/Human Resources

 

3